Title: From Thomas Jefferson to Paul Dudley Sargent, 9 August 1808
From: Jefferson, Thomas
To: Sargent, Paul Dudley


                  
                     Sir 
                     
                     Monticello Aug. 9. 08
                  
                  I recieved yesterday your favor of July 6. & thank you for the information it contained, which shall be used for the public service only, and shall not compromit you. I am sorry to see that a combination of moral & political depravity should be so far found to exist in a portion of our citizens. I think they are not numerous, but yet sufficient, by their flagitious conduct, so far to weaken the operations of the embargo laws, as to prolong the sufferings of the sounder part of our brethren, to prevent the repeal of the obnoxious acts, and thus to render war unavoidable. I sincerely pray they may not have this effect, convinced that if we can avoid participation in the present war, we shall have a long career of peace. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               